Title: [Diary entry: 17 November 1770]
From: Washington, George
To: 

Saturday 17th. By this Morning the River had fallen (in the whole) 2 or 3 & twenty feet, & was still lowering. Abt. 8 Oclock we set out, & passing the lower cross Creeks we came to a pretty long, & tolerable wide & good bottom on the East side the River; then comes in the Hills; just above which, is Buffalo Creek (a Creek I neither see nor remarkd in going down) upon which, and above it, between that & the cross Creeks near the Mingo Town (distant 3 or 4 Miles) is a Bottom of exceeding fine Land but not very large unless it extends up the Creek. About 3 Oclock we came to the Town without seeing our Horses the Indian (which was sent express for them) having passd through only the morning before (being detained by the Creeks which were too high to ford, without going high up them). Here we resolvd to wait their arrival which was expected tomor⟨row⟩ & here then will end our Water Voyage along a River the general course of which from Bever Creek to the Kanhawa is about S. Wt. (as near as I coud determine); but in its winding thro a narrow Vale, extreamely serpentine; forming on both sides the River alternately, Necks of very good (so⟨me⟩ exceeding fine) Bottoms; lying for the most part in the shape of a half Moon, & of various sizes. There is very little difference in the genl. width

of the River from Fort Pitt to the Kanhawa; but in the depth I believe the odds is considerably in favour of the lower parts; as we found no shallows below the Mingo Town, except in one or two places where the River was broad; & there, I do not know but there might have been a deep Channel in some part of it. Every here and there are Islands some larger, & some smaller, which operating in the nature of Locks or Stops, occasion pretty still water above but for the most part strong & rapid water alongside of them. However there is none of these so swift but that a Vessel may be Rowd or set up with Poles. When the River is in its Natural State, large Canoes that will carry 5 or 6000 weight & more, may be workd against stream by 4 hands 20 & 25 Miles a day; & down, a good deal more. The Indians who are very dexterous (even there women) in the Management of Canoes, have there Hunting Camps & Cabins all along the River for the convenience of Transporting their Skins by Water to Market. In the Fall, so soon as the Hunting Season comes on, they set out with their Familys for this purpose; & in Hunting will move there Camps from place to place till by the Spring they get 2 or 300, or more Miles from there Towns; Then Bever catch it in there way up which frequently brings them into the Month of May, when the Women are employd in Plantg.—the Men at Market, & in Idleness, till the Fall again; when they pursue the same course again. During the Summer Months they live a poor & perishing life. The Indians who live upon the Ohio (the upper parts of it at least) are composd of Shawnas, Delawares, & some of the Mingos, who getting but little part of the Consideration that was given for the Lands Eastward of the Ohio, view the Settlement of the People upon this River with an uneasy & jealous Eye, & do not scruple to say that they must be compensated for their Right if the People settle thereon, notwithstanding the Cession of the Six Nations thereto. On the other hand, the People from Virginia & elsewhere, are exploring and Marking all the Lands that are valuable not only on Redstone & other Waters of Monongahela but along down the Ohio as low as the little Kanhawa; & by next Summer I suppose will get to the great Kanhawa, at least; how difficult it may be to contend with these People afterwards is easy to be judgd of from every days experience of Lands actually settled, supposing these to be made; then which nothing is more probable if the Indians permit them, from the disposition of the People at present. A few Settlements in the midst of some of the large Bottoms, woud render it impractacable to get any large qty. of Land Together; as the Hills all the way down the River (as

low as I went) come pretty close and are steep & broken incapable of Settlements tho some of them are rich and only fit to support the Bottoms with Timber and Wood. The Land back of the Bottoms as far as I have been able to judge, either from my own observations or from information, is nearly the same, that is exceeding une⟨ven⟩ & Hilly; & I do presume that there is no body’s of Flat rich Land to be found till one gets far enough from the River to head the little runs & drains that comes through the Hills; & to the Sources (or near it) of the Creeks & there Branches. This it seems is the case of the Lands upon Monogahela and yaughe. & I fancy holds good upon this River till you get into the Flat Lands (or near them) below the Falls. The Bottom Land differs a good deal in quality. That highest up the River in general is richest; tho the Bottoms are neither so wide or long, as those below. Walnut, H. Loc⟨ust⟩ Cherry, & some other Woods, that grow Snarly, & neither Tall nor large, but coverd with Grape Vines (with the Fruit of which this Country at this Instant abounds) are the growth of the Richest Bottoms, but on the other hand these Bottoms appear to me to be the lowest & most subject to Floods. Sugar Tree and Ash, mixd with Walnut &ca. compose the growth of the next richest low grounds and Beach Poplar Oaks &ca. the last. The Soil of this is also good but inferior to either of the other kinds & beach Bottoms are excepted against on Acct. of the difficulty of clearing them there Roots spreading over a large Surface of Ground & being hard to kill.